Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plaintiff,

“Vier
VERIFIED COMPLAINT

CHF 2,362,717.30 in Swiss currency FOR FORFEITURE

currently on deposit in Credit Suisse

(Switzerland) AG account number 0835- 20 Civ.  _—s (__)
1358577-50 held in the name of Roland

Mathys, and all assets currently on

deposit in Credit Suisse

(Switzerland) AG account number 0835-

1358577-52-6 held in the name of

Roland Mathys,
And all property traceable thereto,

Defendants-in-rem.

Plaintiff the United States of America (the “Government”), by

its attorney Geoffrey S. Berman, United States Attorney for the

Southern District of New York, for its verified complaint (the

“Complaint”) alleges, upon information and belief, as follows:
INTRODUCTION
1. By this Complaint, the Government seeks forfeiture of
all right, title and interest in the following property:
a. CHF 2,362,717.30 in Swiss currency currently on

deposit in Credit Suisse (Switzerland) AG account

number 0835-1358577-50 held in the name of Roland

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 2 of 29

Mathys (the “Swiss Franc Assets”), and
b. All assets currently on deposit in Credit Suisse
(Switzerland) AG account number 0835-1358577-52-6 held
in the name of Roland Mathys (the “U.S. Dollar
Assets”),
and all property traceable thereto (collectively, the “Defendant
Property”).

2. The Defendant Property is subject to forfeiture
pursuant to 18 U.S.C. § 981(a) (1) (C) as property constituting
the proceeds of fraud in the sale of securities, specifically an
insider-trading scheme.

JURISDICTION AND VENUE

3. This Court has jurisdiction over this action pursuant
to 28 U.S.C. §§ 1345 and 1355(a) and (b) (1) (A).

4. Venue is proper pursuant to 28 U.S.C. § 1355(b) (1) (A)
because acts and omissions giving rise to the forfeiture took
place in the Southern District. of New York.

RELEVANT ENTITIES AND INDIVIDUALS

5. At all times relevant to this Complaint, Bioverativ,
Inc. (“Bioverativ”) wags a multinational biotechnology company
headquartered in Waltham, Massachusetts that specialized in the
development and commercialization of therapies for the treatment

of hemophilia. Bioverativ’s stock was traded under the ticker

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 3 of 29

symbol “BIVV” on the NASDAQ Stock Exchange, which is located in
New York.

6. At all times relevant to this Complaint, Sanofi S.A.
(“Sanofi”) was a multinational pharmaceutical company
headquartered in Paris, France that engaged in the research,
development, manufacturing and marketing of pharmaceutical
drugs, principally in the prescription market.

7. At all times relevant to this Complaint, Roland Mathys
was a citizen of Switzerland.

8. At all times relevant to this Complaint, an individual
not named herein (“Individual-1”) was a citizen of Switzerland
and Italy, and an Executive Vice President of Sanofi in Paris,
France. Individual-1 was an acquaintance of Mathys. A second
individual not named herein (“Individual-2”) was a family member
of Individual-1 and a citizen of Switzerland and Italy.
Individual-2 was a close personal friend of Mathys.

9. From on or about January 12, 2018 through on or about
January 19, 2018, Mathys executed and caused to be executed,
through a Swiss franc-denominated brokerage account that he
maintained at Credit Suisse (Switzerland) Ltd. ("CS Ltd.”) with
account number 0835-1358577-50 (the “CS Swiss Franc Account”),
multiple purchases of Bioverativ call options, based on
material, non-public information he had learned about

Bioverativ, which was to be the subject of a tender offer by

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 4 of 29

Sanofi. Mathys had received the material, non-public information
relating to the tender offer from Individual-2, knowing that
Individual-2 had received the material, non-public information
from Individual-1, a Sanofi insider.

THE INDICTMENT

10. On or about June 13, 2019, Mathys was charged by a
grand jury in the Southern District of New York in a one-count
Indictment, United States v. Mathys, 19 Cr. 442 (DLC) (the
*“Tndictment,” a copy of which is attached as Exhibit A, and
incorporated herein by reference) with fraud in connection with
a tender offer, in violation of Title 15, United States Code,
Sections 78n(e) & 78ff; Title 17, Code of Federal Regulations,
Sections 240.14e-3 (a) and 240.14e-3(d); and Title 18, United
States Code, Section 2.

11. The Indictment further alleged that, as the result of
committing the offense charged, Mathys shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
981(a) (1) (Cc) and Title 28, United States Code, Section 2461, all
property, real and personal, that constitutes or is derived from
proceeds traceable to the commission of the offense and all
property traceable to such property, including but not limited
to a sum of money of at least $4,798,355.98 in United States

currency. (See id. § 31).

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 5 of 29

Background to Sanofi’s Tender Offer for Bioverativ Shares

12. From at least on or about November 3, 2017 through on
or about January 21, 2018, representatives of Sanofi and
representatives of Bioverativ engaged in confidential
negotiations regarding Sanofi’s proposal offering to acquire all
outstanding shares of Bioverativ. (See Indictment qq 8 through
14).

13. On or about January 22, 2018, prior to the opening of
the financial markets in Paris and New York, Sanofi and
Bioverativ issued a joint press release announcing the signing
of a merger agreement, pursuant to which Sanofi would commence a
tender offer within 15 business days to acquire all of the
outstanding shares of common stock of Bioverativ, at a purchase
price of USD $105.00 per share (the “Tender Offer”), which
represented a premium of approximately 64% over Bioverativ’s
closing price the prior trading day (the “Announcement”). (See
id. 4§ 14 and 15).

Individual-1 Learns MNPI Through His Employment at Sanofi

14. On or before January 7, 2018, Individual-1, in
connection with his employment at Sanofi, learned that an
acquisition of Bioverativ by Sanofi was being negotiated, that
such an acquisition was likely to happen, and that such an

acquisition would take place in the near future, which

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 6 of 29

information was material non-public information (“MNPI”) that
Individual-1 had a duty to keep confidential. (See id. q 17).

Individual-2 Obtains MNPI from
Individual-1 and Relays it to Mathys

15. On or about January 8, 2018, during a telephone
conversation, Individual-1 disclosed to Individual-2 MNPI
regarding Sanofi’s planned acquisition of Bioverativ.
Specifically, Individual-1 told Individual-2, in sum and
substance, that Sanofi was acquiring a Boston-based biotech
company involved in developing a hemophilia drug. (See id. f
18).

16. Between on or about January 8, 2018 and on or about
January 12, 2018, Individual-2 disclosed to Mathys MNPI
regarding Sanofi’s planned acquisition and the fact that
Individual-2 had learned the MNPI from Individual-1. Based on
Mathys’s prior dealings with Individual-1l, Mathys knew that
Individual-1 was an Executive Vice President at Sanofi. (See id.

q 19).

Mathys Trades in Bioverativ Call Options
While in Possession of MNPI About the Acquisition

17. From on or about January 12, 2018 through on or about
January 19, 2018, Mathys, through the CS Swiss Franc Account,
purchased approximately 1,607 Bioverativ call option contracts,
all with an expiration date of February 16, 2018, for a total

purchase price of approximately USD $170,071. These purchases

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 7 of 29

were executed in the United States through one or more omnibus
trading accounts that CS Ltd. maintained at Credit Suisse
Securities (USA) LLC in New York, New York (“CSSU” the “CSSU
Accounts”). (See id. §§ 3, 4, and 20).

18. From on or about January 12, 2018 through on or about
January 19, 2018, the purchases of Bioverativ call options by
Mathys constituted a significant percentage of the trading in
Bioverativ call options on each day, as shown in the table in

the Indictment. (See id. 4§ 21 and 22).

The Acquisition is Announced, and Bioverativ’s
Share Price Increases by Approximately 62%

19. On or about January 22, 2018, following the
Announcement, Bioverativ shares opened trading at USD $104.21
per share, reached an intra-day high of USD $104.30 per share,
and closed at USD $103.79 per share, an increase of
approximately 62% over the closing price on the prior trading
day. Since Bioverativ shares had begun trading on NASDAQ in
January 2017, they had never closed at or above USD $64.12. (See
id. § 23).

Mathys’s Insider Trading Generates an Illicit Profit of
Over USD $4.7 Million, Including the Defendant Property

20. On or about January 22, 2018, Mathys sold
approximately 732 Bioverativ call option contracts (the “First
Sale”) for a net profit of approximately Swiss Francs (“CHF” )

2,362,717.30. The First Sale was executed through one or more

7

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 8 of 29

Cssu Accounts. The total costs and fees associated with the
purchase of all 1,607 BIVV call options, approximately $170,071,
were subtracted from the proceeds of the First Sale, resulting
in CHF 2,362,717.30 of net profit from the First Sale. On or
about January 23, 2018, the net profit from the First Sale was
credited to the CS Swiss Franc Account. (See id. { 24).

21. On or about January 23, 2018, a United States dollar-
denominated brokerage account in Mathys’s name was opened at CS
Ltd. (the “CS U.S. Dollar Account”). Between on or about January
23, 2018, and January 26, 2018, Mathys exercised 325 Bioverativ
call option contracts (the “Second Sale”). On or about February
16, 2018, pursuant to a U.S. court order described below, the
remaining 550 Bioverativ call options were exercised (the “Third
Sale”). The combined net profit of the Second Sale and the Third
Sale was $2,463,229.26. (See id. { 25).

22. The Second and Third Sales were executed through one
or more CSSU Accounts. Because the costs and fees associated
with the purchase of the 1,607 BIVV options were deducted from
‘the proceeds of the First Sale in the CS Swiss Franc Account,
the proceeds from the Second and Third Sales constituted the net
profits from the Second and Third Sales. On or about January 24,
2018, January 29, 2018, and February 19, 2018, the net profits
from the Second and Third Sales were credited to the CS U.S.

Dollar Account.

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 9 of 29

23. On or about January 26, 2018, at the request of his
relationship manager at CS Ltd. (the “CS Relationship Manager”),
Mathys executed a declaration in which he represented that
(translated from German) :

[His transactions in Bioverativ call options]
were only based on publicly available
information and/or personal market analysis,
and no insider information was used in the
sense of Art. 2 let. F of the Federal Law for
Markets and Securities Trading. I additionally
state that at no time was I in possession of

insider information (l.e. confidential
information whose knowledge could
significantly influence the price of

securities traded on markets) in connection
with the aforementioned companies and/or with
related companies.

(See id. § 26).

24. Also on or about January 26, 2018, Mathys stated to
the CS Relationship Manager, in sum and substance and among
other things, that Mathys was extremely surprised by the
developments relating to Bioverativ, that he had nothing to do
with Bioverativ or Sanofi, and that he did not have any
information relating to Bioverativ’s acquisition when he
purchased Bioverativ options. (See id. 4 27).

25. Between on or about February 8, 2018 and February 10,
2018, Mathys acknowledged to Individual-2, in sum and substance,

that Mathys had traded in Bioverativ based on the MNPI that

Mathys had obtained from Individual-2. (See id. qq 29).

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 10 of 29

26. On or about January 26, 2018, the Securities and
Exchange Commission (the “SEC”) filed a complaint in the United
States District Court for the Southern District of New York, SEC
v. One or More Unknown Traders in the Securities of Bioverativ,
Inc., 18 CV 701 (JGK) (the “SEC Action”), and obtained a
temporary restraining order against the Defendant Property. In
connection with the SEC Action, on or about February 8, 2018,
the SEC obtained a preliminary injunction freezing, inter alia,
the Defendant Property (the “Preliminary Injunction”). (See id.
§ 28). In connection with the SEC Action, on or about February
15, 2018, the SEC obtained an order authorizing the exercise of
any remaining Bioverativ options belonging to Mathys in the CSSU
Account and the sale of the resulting shares (the “February 15,
2018 Order”), the proceeds of which were credited to the CS U.S.
Dollar Account.

27. As of the date of the filing of this Complaint, Mathys
has not been arrested and remains a fugitive. Upon information
and belief, Mathys is located in Switzerland, is aware of the
charge against him, but does not intend to come to the United
States to face the charge in the Indictment, and will not be
arrested and extradited by the government of Switzerland on the

charge in the Indictment.

10

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 11 of 29

THE DEFENDANT PROPERTY

 

28. A review of bank records for the CS Swiss Franc
Account, the CS U.S. Dollar Account, and the CSSU Accounts, as
well as correspondence from CS Ltd., revealed that the CS Swiss
Franc Account and the CS U.S. Dollar Account were credited
proceeds traceable to the insider-trading scheme, as alleged in
the Indictment. Review of bank and other financial records also
revealed, among other things:

a. On or about January 22, 2018, Mathys sold 732
Bioverativ call option contracts for a net profit of
approximately CHF 2,362,717.30. On or about January
23, 2018, the net profit from the First Sale was
credited to the CS Swiss Franc Account; these funds
constitute the “Swiss Franc Assets”.

b. Since January 23, 2018, the CS Swiss Franc Account has
maintained a balance of at least CHF 2,362,717.30.

Cc. On or about January 31, 2018, in coordination with the
SEC, the Swiss Federal Office of Justice (“FOU”)
implemented a blocking order that restrained the Swiss
Franc Assets (the “Blocking Order”). As of November
2019, pursuant to the Blocking Order, the Swiss Franc
Assets were restrained in the CS Swiss Franc Account.

da. On or about January 23, 2018, the CS U.S. Dollar

Account was opened with a zero dollar balance. Between

11

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 12 of 29

on or about January 23, 2018, and January 26, 2018,
Mathys exercised 325 Bioverativ call option contracts
(the “Second Sale”). On or about February 16, 2018,
pursuant to the February 15, 2018 Order, the remaining
550 Bioverativ call options were exercised and the
resulting Bioverativ shares were sold (the ‘Third
Sale”). The combined net profits of the Second and
Third Sales were $2,463,229.26. (See id. { 25).

On or about January 24, 2018, January 29, 2018, and
February 19, 2018, the net profits from the Second and
Third Sales were credited to the CS U.S Dollar
Account. The only assets that the CS U.S. Dollar
Account has contained since its inception are the
profits from Mathys’s insider trading in Bioverativ
call options, or property traceable to such profits.
Therefore, all assets currently held in the CS U.S.
Dollar Account constitute the U.S. Dollar Assets.

On or about February 19, 2018, in coordination with
the SEC, the Swiss FOJ extended the Blocking Order to
the U.S. Dollar Assets. As of November 2019, pursuant
to the Blocking Order, the U.S. Dollar Assets were

restrained in the CS U.S. Dollar Account.

12

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 13 of 29

g. On or about February 8, 2018, the Preliminary
Injunction was transmitted via official governmental
channels to the Swiss FOJ.

29. Accordingly, the Swiss Franc Assets and the U.S.
Dollar Assets, and any other property traceable to the U.S.
Dollar Assets or the Swiss Franc Assets, are forfeitable
pursuant to Title 18, United States Code, Section 981(a) (1) (C).

FIRST CLAIM
(FORFEITURE UNDER 18 U.S.C. §§ 981(a) (1) (C))

30. The Government incorporates by reference paragraphs 1
through 29 above as if fully set forth herein.

31. Title 18, United States Code, Section 981{(a) (1) (C)
subjects to forfeiture:

[alny property, real or personal, which
constitutes or is derived from proceeds
traceable to... any offense constituting
“specified unlawful activity” (as defined in
section 1956(c)(7) of this title), ora
conspiracy to commit such offense.

32. Title 18, United States Code, Section 1956 (c) (7) (D)
provides that the term “specified unlawful activity” includes
“fraud in the sale of securities,” such as the insider-trading
scheme charged in Count One of the Indictment.

33. The Defendant Property constitutes proceeds of the

insider-trading scheme alleged above and therefore is subject to

forfeiture pursuant to 18 U.S.C. §&§ 981 (a) (1) (C).

13

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 14 of 29

REQUEST FOR RELIEF

WHEREFORE plaintiff, the United States of America, requests

that judgment be entered as follows:

a.

Dated:

Enter judgment against the Defendant Property, and in
favor of the United States, on the first claim alleged
in the Complaint;

Issue process to enforce the forfeiture of the
Defendant Property, requiring that all persons having
an interest in the Defendant Property be cited to
appear and show cause why the forfeiture should not be
decreed, and that this Court decree forfeiture of the
Defendant Property to the United States of America for
disposition according to law; and

Grant the Government such further relief as this Court
may deem just and proper, together with the costs and
disbursements in this action.

New York, New York

January /{ , 2020

GEOFFREY S. BERMAN
United States Attorney

By: Wyre Uh cds

CHRISTINE I. MAGDO

Assistant United Slates Attorney
One Saint Andrew’s Plaza

New York, New York 10007
Telephone: (212) 637-2297
Facsimile: (212) 637-2452

E-mail: christine.magdo@usdoj.gov

14

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 15 of 29

VERIFICATION
STATE OF NEW YORK )
COUNTY OF NEW YORK :
SOUTHERN DISTRICT OF NEW YORK )

PATRICK ZIELINSKI duly sworn, deposes and says that he isa
Special Agent with the Federal Bureau of Investigation, and as
such has responsibility for the within action; that he has read
the foregoing Verified Complaint and knows the contents thereof,
and that the same is true to the best of his knowledge,
information, and belief.

The sources of deponent’s information and the ground of his
belief are official records and files of the United States,
information obtained directly by the deponent, and information

obtained by other law enforcement officials and representatives

during an investigation of alleged violations of Title 15,

LA BLE,

PATRICK ZIELIN
Special Agent
Federal Bureau of Investigation

United States Code.

SwornGto before me this
day of January, 2020:

 

 

KEVIN C, GORMAN
Notary Publ State of Now Yor »
Qualified in Put wee

nam Cou
Commission Expires February 20, 2023

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 16 of 29

Exhibit A

Indictment
United States v. Roland Mathys,
19 Cr. 442 (DLC)

16

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 17 of 29

* Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 1of13
ne . _USRG Epyy =
“s PoE NS

UNITED STATES DISTRICT COURT mad
SOUTHERN DISTRICT OF NEW YORK fo

 

MO +
enn ew eee ee eee eee eee em ee x } i ee
Panna) _—

UNITED STATES OF AMERICA Meet) STS

~vei- INDICTMENT
ROLAND MATHYS, 19 Cr.

Defendant.
meee nee re ee meet eee x
COUNT ONE

(Fraud in Connection with a Tender Offer)
The Grand Jury charges: 19 CRIM A A 2
Relevant Entities and Individuals

1. At all times relevant to this Indictment, Bioverativ,
Inc. (*“Bioverativ”) was a multinational biotechnology company
headquartered in Waltham, Massachusetts that specialized in the
development and commercialization of therapies for the treatment
of hemophilia. Bioverativ’s stock was traded under the ticker
symbol “BIVV” on the NASDAQ Stock Exchange.

2. At all times relevant to this Indictment, Sanofi S.A.
(“Sanofi”) was a multinational pharmaceutical company
headquartered in Paris, France that engaged in the research,
development, manufacturing and marketing of pharmaceutical

drugs, principally in the prescription market.

SDGE Core

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 18 of 29
Case 1:19-cr-00442-DLC Documenti Filed 06/13/19 Page 2 of 13

3. At all times relevant to this Indictment, Credit
Suisse Securities (USA) LLC ("“CSSU”) was a broker-dealer based
in New York, New York.

4. At all times relevant to this Indictment, Credit
Suisse (Switzerland), Ltd. ("CS Ltd.”) was based in Zurich,
Switzerland and provided securities brokerage and investment
banking services to its customers. CS Ltd. maintained omnibus
trading accounts with CSSU (the “CSSU Accounts”).

5. At all times relevant to this Indictment, an
individual not named as a defendant herein (“Individual-1”) was
a citizen of Switzerland and Italy, and an Executive Vice
President of Sanofi in Paris, France. A second individual not
named as a defendant herein (“Individual-2”) was a family member
of Individual-1 and a citizen of Switzerland and Italy.

6. At all times relevant to this Indictment, ROLAND
MATHYS, the defendant, was a citizen of Switzerland, was a close
personal friend of Individual-2 and an acquaintance of
Individual-1, and maintained a brokerage account at cs Ltd.

Background to Sanofi'’s Tender Offer for Bioverativ Shares

7. On or about November 3, 2017, Sanofi delivered to

Bioverativ a non-binding proposal offering to acquire all

outstanding shares of Bioverativ at a price of $98.50 per share

in cash.

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 19 of 29
Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 3 of 13

8. On or about December 5, 2017, Sanofi and Bioverativ
entered into a confidentiality agreement regarding the
acquisition negotiations.

9. On or about December 18, 2017, representatives of
Sanofi and Bioverativ met in New York, New York for a management
presentation, which included a review of Bioverativ’s business,
products and pipeline, operations, and projections.

10. On or about January 4, 2018, Sanofi indicated that it
would be willing to pursue an acquisition of Bioverativ at a
price of $105 per share, subject to Sanofi’s successful
completion of due diligence and Bioverativ’s agreement to engage
exclusively with Sanofi.

11. On or about January 6, 2018, Sanofi and Bioverativ
executed an exclusivity agreement, which provided Sanofi with
the right, through January 26, 2018, to negotiate exclusively
the potential acquisition of all the outstanding shares of

Bioverativ at the price of $105 per share.

12. From on or about January 8, 2018 through on or about

January 21, 2018, Sanofi conducted a due diligence review of

Bioverativ.

 

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 20 of 29
Case 1:19-cr-00442-DLC Documenti Filed 06/13/19 Page 4 of 13

13. On or about Friday, January 19, 2018, Sanofi’s Board
of Directors met and approved the proposed terms of the
acquisition. Bioverativ shares closed that day at a price of
$64.11.

14. On or about the evening of Sunday, January 21, 2018,
Sanofi and Bioverativ entered into a merger agreement (the
“Merger Agreement”). Pursuant to the Merger Agreement, Sanofi
would commence a tender offer no later than 15 business days
after the date of the Merger Agreement, to acquire all of the
outstanding shares of common stock of Bioverativ, at a purchase
price of $105.00 per share (the “Tender Offer”), which
represented a premium of approximately 64% over Bioverativ’s
closing price the prior trading day.

15. On or about the morning of Monday, January 22, 2018,
prior to the opening of the financial markets in Paris and New
York, Sanofi and Bioverativ issued a joint press release
announcing the signing of the Merger Agreement (the
“Announcement” ) .

16. On or about February 7, 2018, Sanofi commenced the
Tender Offer. On or about March 8, 2018, Sanofi announced that
the minimum tender conditions had been satisfied, Sanofi
accepted for payment all BIVV shares that were validly tendered,

and the merger was effected.

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 21 of 29
Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 5 of 13

Individual-1 Learns MPI Through His Employment at Sanofi

17. On or before January 7, 2018, Individual-1, in
connection with his employment at Sanofi, learned that an
acquisition of Bioverativ by Sanofi was being negotiated, that
such an acquisition was likely to happen, and that such an
acquisition would take place in the near future, which
information was material non-public information (“MNPI”) that
Individual-1 had a duty to keep confidential.

Individual-2 Obtains MNPI from
Individual-1 and Relays it to MATHYS

 

18. On or about January 8, 2018, during a telephone
conversation, Individual-1 disclosed to Individual-2 MNPI
regarding Sanofi’s planned acquisition of Bioverativ.
Specifically, Individual-1 told Individual-2, in sum and
substance, that Sanofi was acquiring a Boston-based biotech
company involved in developing a hemophilia drug.

19. Between on or about January 8, 2018 and on or about
January 12, 2018, Individual-2 disclosed to ROLAND MATHYS, the
defendant, MNPI regarding Sanofi’s planned acquisition and the
fact that Individual-2 had learned the MNPI from Individual-1.
Based on MATHYS’s prior dealings with Individual-1, MATHYS knew

that Individual-1 was an Bxecutive Vice President at Sanofi.

- 5 -

 

 
Case 1:20-cv-00544 Documenti1 Filed 01/21/20 Page 22 of 29

Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 6 of 13

MATHYS Trades in Bioverativ Call Options
While in Possession of MNPI About the Acquisition

20. From on or about January 12, 2018 through on or about
January 19, 2018, ROLAND MATHYS, the defendant, through an “
account that he held at CS Ltd. (the “CS Ltd. Account”),
purchased approximately 1,607 Bioverativ call option contracts,
all with an expiration date of February 16, 2018, for a total
purchase price of approximately $170,071. These purchases were
executed in the United States through one or more of the CSSU
Accounts.

21. From on or about January 12, 2018 through on or about
January 19, 2018, the purchases of Bioverativ call options by
ROLAND MATHYS, the defendant, constituted a significant
percentage of the trading in Bioverativ call options on each
day, as shown in the table below.

22. Specifically, ROLAND MATHYS, the defendant, purchased

the following Bioverativ call option contracts:

 

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 23 of 29
Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 7 of 13

 

 

 

 

 

 

 

 

 

Date of Number of call Strike Average Percentage
option contracts : premium | of trading
purchase price :
purchased paid by MATHYS
1/12/18 342 $65 $2.44 75%
1/12/18 : 370 $70 $0.79 82%
1/12/18 100 $75 $0.59 96%
1/16/18 100 $75 $0.80 97%
1/17/18 20 $65 $2.29 32.2%
1/17/18 100 $75 $0.50 95%
1/18/18 300 $75 $0.59 100%
1/19/18 | 275 $75 $0.56 50%

 

 

 

 

 

 

 

The Acquisition is Announced, and Bioverativ’s
Share Price Increases by Approximately 62%

23. On or about January 22, 2018, following the
Announcement, Bioverativ shares opened trading at $104.21 per
share, reached an intra-day high of $104.30 per share, and
closed at $103.79 per share, an increase of approximately 62%
over the closing price on the prior trading day. Since
Bioverativ shares had begun trading on NASDAQ in January 2017,

they had never closed at or above $64.12.

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 24 of 29

Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 8 of 13

MATHYS’s Insider Trading Generates
-an Illicit Profit of Over $4.7 Million

24. On or about January 22, 2018, ROLAND MATHYS, the
defendant, sold all the Bioverativ call option contracts that
had a strike price of $65 or $70, for a net profit of
approximately $2,518,622.70. MATHYS’s trades were executed
through one or more CSSU Accounts, and the proceeds were then
transferred to the CS Ltd. Account.

25. On or about January 23 and 26, 2018, ROLAND MATHYS,
the defendant, sold 325 Bioverativ call option contracts with a
strike price of $75, for a net profit of approximately
$711,000.81. Those proceeds remain in the CSSU Accounts.

26. On or about January 26, 2018, at the request of his
relationship manager at CS Ltd. (the “CS Relationship Manager”),
ROLAND MATHYS, the defendant, executed a declaration in which he
represented that (translated from German):

[His transactions in Bioverativ call options] were only

based on publicly available information and/or personal

market analysis, and no insider information was used in the
gense of Art. 2 let. F of the Federal Law for Markets and

Securities Trading. I additionally state that at no time

was I in possession of insider information (i.e.
confidential information whose knowledge could

significantly influence the price of securities traded on
markets) in connection with the aforementioned companies
and/or with related companies.

27. Also on or about January 26, 2018, ROLAND MATHYS, the

defendant, stated to the CS Relationship Manager, in sum and

- 8 -

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 25 of 29

Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 9 of 13

substance and among other things, that MATHYS was extremely
surprised by the developments relating to Bioverativ, that he
had nothing to do with Bioverativ or Sanofi, and that he did not
have any information relating to Bioverativ’s acquisition when
he purchased Bioverativ options.

28. On or about February 8, 2018, the Securities and
Exchange Commission (the “SEC”) obtained a preliminary
injunction freezing the approximately $2,518,622.70 in proceeds
held in the CS Ltd. Account and the approximately $711,000.81 in
proceeds held in the CSSU Accounts (the ~preliminary
Injunction”). On or about February 14, 2018, the District Court
issued an order permitting the SEC to direct the liquidation of
the remaining 550 Bioverativ call option contracts, and, on or
about February 16, 2018, the liquidation of the remaining 550
Bioverativ call option contracts resulted in net profits of
approximately $1,568,732.47, which were frozen in the CSSU
Accounts pursuant to the Preliminary Injunction.

29. Between on or about February 8, 2018 and February 10, .
2018, ROLAND MATHYS, the defendant, acknowledged to Individual-
2, in sum and substance, that MATHYS had traded in Bioverativ

based on the MNPI that MATHYS had obtained from Individual -2.

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 26 of 29
Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 10 of 13

Statutory Allegation

30. From on or about January 12, 2018 through on or about
January 19, 2018, in the Southern District of New York and
elsewhere, ROLAND MATHYS, the defendant, willfully and knowingly
engaged in fraudulent, deceptive, and manipulative acts and
practices in connection with a tender offer, in that after the
offering person had taken substantial steps to commence a tender
offer, MATHYS, while in possession of material information
relating to such tender offer, which information MATHYS knew and
had reason to know was non-public and which he knew and had
reason to know had been acquired directly and indirectly from
the offering person, the issuer of the securities sought and to
be sought by such tender offer, and an officer, director,
partner, and employee and other person acting on behalf of the
offering person and such issuer, purchased and sold and caused
to be purchased and sold such securities, and securities
convertible into and exchangeable for any such securities, and
options and rights to obtain and to dispose of any of the
foregoing securities, without public disclosure by press release
and otherwise of such information and its source having been
made within a reasonable time prior to any purchase and sale, to
wit, MATHYS executed and caused to be executed purchases of

Bioverativ call options, based on material, non-public
- 10 -

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 27 of 29

Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 11 of 13

information about Bioverativ, which was to be the subject of a
tender offer.
(Title 15, United States Code, Sections 78n(e) & 78f£; .
Title 17, Code of Federal Regulations, Sections 240.14e-3(a) and
240.14e-3(d); and Title 18, United States Code, Section 2.)

FORFELTURE ALLEGATION

 

31. As the result of committing the offense charged in
Count One of this Indictment, ROLAND MATHYS, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a) (1) (C) and Title 28, United States
Code, Section 2461, all property, real and personal, that
constitutes or is derived from proceeds traceable to the
commission of the offense and all property traceable to such
property, including but not limited to:

a. A sum of money of at least $4,798,355.98 in United
States currency.
Substitute Asset Provision

32. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant,

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

 

 
Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 28 of 29

Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 12 of 13

c. has been placed beyond the jurisdiction of the
Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which
cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), to seek forfeiture of any
other property of the defendant up to the value of the
forfeitable property described above.
(Title 18, United States Code, Section 981(a) (1) (C); Title 21,

United States Code, Section 853(p); and Title 28, United States
Code, Section 2461.)

eawaxs GEO po S Mos BERMAN

United States Attorney

 

- 12 ~

 
 

Case 1:20-cv-00544 Document1 Filed 01/21/20 Page 29 of 29

Case 1:19-cr-00442-DLC Document1 Filed 06/13/19 Page 13 of 13

Form No. USA-338-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. -

ROLAND MATHYS,

Defendant.

 

INDICTMENT
19 Cr.
(15 U.S.C. §8§ 78n(e) & 78fI;

17 C.F.R. §§ 240.14e-3(a) and
240.14e-3(d); and 18 U.S.C. § 2.)

GEOFFREY S. BERMAN

Aish G7 aeromney

Foreperson

 

 

Toc tert Pldd by) avn hlapies
hndse A- BF Coté

Ke Mt PfibOCPe
— YtIPAF

 
